                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    TEXARKANA DIVISION

MAURICE TRAMMELL                                                                                    PLAINTIFF


v.                                          Civil No. 4:18-cv-04124


DR. DARRELL ELKIN, Hempstead County
Detention Center                                                                                 DEFENDANT

                                                    ORDER

        Plaintiff Maurice Trammell filed this 42 U.S.C. § 1983 action pro se and in forma pauperis

(“IFP”) on August 30, 2018. (ECF No. 1).1 Before the Court is Plaintiff’s failure to keep the

Court informed of his current address.

        On October 1, 2018, mail sent to Plaintiff at his address of record was returned to the Court

as undeliverable marked “RTS RETURN TO SENDER ATTEMPTED—NOT KNOWN

UNABLE TO FORWARD.” (ECF No. 11). Plaintiff’s last communication with the Court was

on September 4, 2018, when he filed a Supplement to his Complaint. (ECF No. 8). In addition,

more than thirty days have passed since mail sent to Plaintiff’s address of record was returned and

Plaintiff has failed to inform the Court of his current address.

        Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Local Rule 5.5(c)(2) states in pertinent part:

        It is the duty of any party not represented by counsel to promptly notify the Clerk
        and the other parties to the proceedings of any change in his or her address, to
        monitor the progress of the case, and to prosecute or defend the action diligently
        . . . If any communication from the Court to a pro se plaintiff is not responded to

1
  That same day, the Court granted Plaintiff’s motion to proceed IFP and informed Plaintiff that he was required to
notify the Court of any change of address and that failure to do so within thirty (30) days of being released or
transferred would subject this case to dismissal. (ECF No. 3).
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Plaintiff has failed to keep the Court informed of his current address. Therefore, pursuant

to Local Rule 5.5(c)(2), the Court finds that this case should be dismissed. Plaintiff’s Complaint

(ECF No. 1) is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 7th day of November, 2018.

                                                    /s/ Susan O. Hickey
                                                    Susan O. Hickey
                                                    United States District Judge




                                                2
